Citation Nr: 1041402	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  97-23 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated 10 
percent disabling prior to May 17, 2004.

2.  Evaluation of PTSD, rated 70 percent disabling from May 17, 
2004.

3.  Evaluation of lumbar degenerative joint and disc disease, 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1982 
and from October 1990 to July 1991.  He also had service with the 
Louisiana Army National Guard.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, effective 
February 5, 1996.  The rating was subsequently increased to 70 
percent, effective May 17, 2004.  

The appellant entered a notice of disagreement regarding the 
evaluation of the low back disability.  A statement of the case 
has not been issued.

The claims for higher ratings for PTSD are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

In his May 2008 substantive appeal (VA Form 9) in response to the 
RO's April 2008 statement of the case and rating decision 
increasing the rating for his PTSD to 30 percent effective April 
25, 2005, and otherwise denying his claim for a higher rating, 
the Veteran checked the box indicating that he wanted a Board 
hearing at a local VA office before a member or members of the 
Board (a Travel Board hearing).  In an attached document listing 
the types of hearings, the Veteran checked the box indicating 
that he requested a local hearing with RO personnel.  In a May 
2008 response to a subsequent May 2008 letter from the RO, the 
Veteran checked the box indicating that he was requesting a 
Travel Board hearing.

In its review of the claims file, the Board has not identified 
any subsequent communication from the Veteran withdrawing his 
hearing request or a communication from the RO scheduling the 
requested hearing.  In the July 2010 certification of appeal (VA 
Form 8), next to item 10A, "Was Hearing Requested," the box 
next to both "Yes" and "No" are checked.  Therefore, it 
appears to the Board that a Travel Board hearing was requested 
and one was not scheduled.  As the Veteran has the right to a 
Travel Board hearing, but one has not been scheduled, a remand is 
required for such a hearing to be scheduled.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).

Accordingly, the claims for higher ratings for PTSD are REMANDED 
for the following actions:

1.  The Veteran should be scheduled for a 
Travel Board hearing.

2.  Issue a Statement of the Case in regard 
to the evaluation of the low back 
disability.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

